PER CURIAM.
Defendant appeals the denial of a 3.850 motion. The issue presented is exactly the issue addressed by this Court in the prior affirmance of defendant’s murder convictions. See Schaefer v. State, 311 So.2d 137 (Fla. 4th DCA 1975), cert. denied Schaefer v. State, 327 So.2d 34 (Fla.1976). This Court is bound by its own prior express decision on this point of law. Our Supreme Court denied review without opinion, and we conclude that there has been no change since then in decisional law requiring or allowing us to revisit this issue.
AFFIRMED.
ANSTEAD, BERANEK and HERSEY, JJ., concur.